

Exhibit 10.1


DEBENTURE MODIFICATION
AND THIRD EXTENSION AGREEMENT




THIS AGREEMENT is by and between Enable Holdings, Inc. (hereinafter referred to
as “Company”), and ________ (hereinafter referred to as the “Holder”), and shall
have an effective date as of the date it is fully executed by all of the parties
hereto.


WITNESSETH:


WHEREAS, Company previously executed a Debenture in an original principal amount
of _____________ originally dated October 31, 2008 as extended on January 15,
2009 and April 14, 2009, copies of which are attached hereto as Exhibit A.
(hereinafter referred to as the “Debenture”); and


WHEREAS, the Debenture was a part of a bridge loan financing between the
Company, the Holder and several other lenders with an aggregate principal
balance currently totaling Two Million Four Hundred Fifty Thousand ($2,450,000)
(the “Bridge Loan Financing”); and


WHEREAS, the Company has commenced raising money for a Senior Convertible
Debenture (the “Convertible Debenture”) of up to Seven Million Five Hundred
Thousand Dollars ($7,500,000) of which an amount of approximately One Million
Three Hundred Thousand Dollars ($1,300,000) has been raised; and


WHEREAS, the Holder herein agrees that the Debenture shall in all respects be
treated pari passu with the holders of the Convertible Debenture; and


WHEREAS, the Company desires, and the Holder agrees, to extend the term of
payment for this Debenture for an additional thirty (30) days past its extended
maturity, along with the majority of the other Bridge Loan Financing debentures;
and


WHEREAS, other than what has been agreed upon in the Debenture Modification and
Extension Agreement, the Debenture Modification and Second Extension Agreement
and this Debenture Modification and Third Extension Agreement, the Company has
complied with all material terms of the Debenture up to the date of this
extension; and


WHEREAS, Company and Holder wish to modify the Debenture in accordance with the
terms and conditions contained herein.


NOW, THEREFORE, in consideration of the foregoing premises and the terms and
conditions, provisions and covenants contained herein, Company and Holder do
hereby agree as follows:


 
1.
Interest Payments as set forth in Section 2 shall continue to be paid monthly.


 
 

--------------------------------------------------------------------------------

 


 
2.
The Holder agrees that all the rights, stipulations and conditions contained in
the Debenture, and any and all mortgages securing repayment thereof shall be
deemed pari passu with the rights, stipulations and conditions contained in the
Convertible Debenture.



 
3.
The Maturity Date shall be extended until August 13, 2009.



 
4.
All the rights, remedies, stipulations and conditions contained in the
Debenture, and any and all mortgages securing repayment thereof, shall also
apply to any default in or failure to pay the modified payments required
hereunder.



 
5.
Company shall make and execute any and all other documents as may be necessary
or required to effectuate the terms and conditions of this Agreement.



 
6.
Save and except for the modifications contained herein, the terms, conditions
and provisions of the Debenture, and any and all mortgages securing repayment
thereof, shall continue in full force and effect.



IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the ___
day of July, 2009.






ENABLE HOLDINGS, INC.
                     
 
 
 
By:
   
Its:
   


 
 

--------------------------------------------------------------------------------

 
